PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,546,813
Issue Date:   17 Jan 2017
Application No. 14/614,407
Filing or 371(c) Date: 4 Feb 2015
Attorney Docket No.   SJL003 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition filed, 30 March 2021, under 37 CFR 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition under 37 CFR 1.378(b) is GRANTED.

This patent expired on 19 January 2021, for failure to pay the 3.5 year maintenance fee. The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

37 CFR 1.378(b) requires a statement that “the delay in payment of the maintenance fee was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.378(b)(3), the statement will be construed as the statement required by 37 CFR 1.378(b)(3).   If this is an incorrect reading of the statement appearing in the petition, petitioner must promptly notify the Office.  

Petitioner has appointed a representative to conduct all business before the U.S. Patent and Trademark Office (Office).  The Office will not engage in dual correspondence with petitioner and petitioner’s representative.  Accordingly, petitioner must conduct all future correspondence with this Office through the representative of record.  If petitioner no longer wishes to be represented by the representative of record, then a revocation of the power of attorney or patent agent should be submitted.  A correspondence address must be included on the correspondence instructing the Office where all future communications are to be mailed.  See 37 CFR 1.33(a).  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.

The patent file is being forwarded to Files Repository.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	STEPHEN LUTHER
80 CANAL STREET 
TERRYVILLE, CT 06786